Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000452
                                                         27-JUN-2016
                                                         11:58 AM



                          SCPW-16-0000452

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               CHRISTOPHER LEE SLAVICK, Petitioner,

                                 vs.

               GARY KAPLAN, FRANCIS SEQUEIRA, and
        HALAWA CORRECTIONAL FACILITY STAFF, Respondents.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s “Motion for Writ of Mandamus,” filed on June 8, 2016,

which we review as a petition for writ of mandamus, the documents

attached thereto and submitted in support thereof, and the

record, it appears that, at this time, based on the information

presented in the petition, petitioner fails to demonstrate that

he is entitled to the requested writ of mandamus.      See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED: Honolulu, Hawai#i, June 27, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2